Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2021 has been entered.  Claim 24, 36 and 38-40 are canceled.  Claims 21-23, 25-35 and 37 are amended.  Claims 21-23, 25-35 and 37 are pending.  
Response to Arguments
3.	Applicant's arguments filed 1/21/2021 with respect to amended claims have been fully considered but they are not persuasive. 
	Applicant’s remarks stated:
 	The most important difference between the Web5D invention and Yang’s, as the Examiner stated, Yang does not disclose capturing the entire user’s atmosphere in video communication.  Yang’s camera captures the image or video of the object and the image and video of the surrounding area”, but does not disclose a capturing and transmitting the user’s entire atmosphere.  This solutions capture only immediate surrounding around the device, when the user is in the room, but nothing in some parts of the room, particularly out of the room and further.  Yang’s art deals mostly with the 3D quality of the image but meets all the same limitations in capturing the atmosphere and space as exiting video platforms.  

 	Examiner respectfully disagrees. 

Yang discloses:

[0052] In other embodiments, the 3D communication device 10 may be configured whereby the base section 300 and the camera section 310 are pivotable or rotatable relative to each other by a pivoting or rotating coupling 350, as shown in FIGS. 7A-C. As such, the camera section 310 can be rotated so that the stereoscopic camera elements 30A-B can selectively face the user of the 3D communication device 10 or face the surrounding environment. For example, one or more 3D cameras 40 may be disposed on the camera section 310. As such, the camera section 310 is permitted to be rotated through any desired angle, so as to allow the position and aiming angle of the 3D camera 40 to be moved to a desired position for 3D communication, or for taking 3D video and photos of the surrounding environment.

 	Therefore, even though Yang does not explicitly mention the capturing is directed to the entire user’s atmosphere, Yang teaches the camera section are pivotable or rotatable relative to each other by a pivoting or rotating coupling.  The camera elements can selectively face the user of the 3D communication device or face the surrounding environment (Yang, paragraph 0052).
 	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to achieve the capturing of the user’s entire atmosphere by position or rotating the camera in way that capture the entire user’s working space.
	Applicant further argues that Yang’s camera capturing devices are different from Applicant’s capturing and the house 3D camera elements are attaches to the device using a modular component as illustrated in Figs. 6-9 (Remarks, pages 6-7).  However, exemplary claim 21 recites capturing an entire user’s atmosphere, there is no mention of how or what device is used to capture the entire user’s atmosphere.  Moreover, Yang further discloses the 3D display which enables the display of video and photos in 3D that have been captured by a local user’s communication device or that have been received from a remote 3D communication device; Thus, meet the claimed limitation of step c) and d). 
The device also includes a 3D display, which enables the display of video and photos in 3D that have been captured by a local user's communication device or that have been received from a remote 3D communication device. The 3D communication device may be configured as a handheld standalone device or may alternatively be configured as a modular device, a case, or a dock that can be interfaced with a portable computing device, such as a smart phone, which lacks the capability to capture and view 3D video/photo content. As such, the 3D communication device enables 3D chat or communication between a local user and one or more remote users of the 3D communication device or any other computing device that is configured with suitable communication or chat software (Abstract)

 	
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 21-23, 25-35 and 37  are rejected under 35 U.S.C. 103 as being unpatentable over Yang (U.S. Patent Application Publication No. 20170295357).	
With respect to claims 21, 35 and 37, Yang discloses a method, a computer system and computer program product with a computer-implemented method for multimedia wide area communication interaction in a computer networking environment, the method comprising:
 	 A method for capturing an entire user’s atmosphere in a worldwide (wide area) communication, comprising:
“The device also includes a 3D display, which enables the display of video and photos in 3D that have been captured by a local user's communication device or that have been received from a remote 3D communication device.”)
	 c) selecting one or more of the displayed external content; d) combining, the selected external content (e.g. Yang, paragraph 0076, “combining serial images that are taken from the stereoscopic camera 40 into a single video frame…”);
	 e) transmitting to multiple user interfaces comprising the user network the selected external content; and f) receiving the transmitted content on the multiple user interfaces (e.g. Yang, paragraphs 0007-0012, 0018, 0021 and 0072, “…provide a three-dimensional (3D) communication device for communication with one or more other communication devices…a stereoscopic camera configured to capture content in three-dimension (3D); and a network communication device…and to receive 3D content that is transmitted from the one or more other communication devices for presentation on the display in three-dimensions”, paragraph 0007).
	Yang does not explicitly disclose capturing the entire atmosphere of the user’s living space.  However, yang discloses using different cameras to capture the user and also the surrounding.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manipulate the capturing step to derive the claimed limitation as a matter of design choice. 

 	With respect to claim 22, Yang discloses the method of claim 21, wherein rendering comprises creating a virtual two-dimensional representation, wherein each external multimedia stream is visualized as a video window on the recipient’s multimedia device, and the recipient’s multimedia device is visualized and displayed in the center of the recipient’s multimedia device (e.g. Yang, Abstract, paragraph 0049).

 	With respect to claim 23, Yang discloses the method of claim 21, further comprising grouping users in privacy enhanced circles for simultaneous connecting users wherein exchange of multimedia external streams is securely limited to members of a privacy enhanced circle (e.g. Yang, Abstract, paragraphs 0079 and 0100).
 
 	With respect to claim 25, Yang discloses the method of claim 24, further comprising:
 	previewing the discovered external multimedia sources in a dedicated multimedia window; and
 	deciding what and when the discovered multimedia sources will be shared with a recipient user (e.g. Yang, Abstract, paragraph 0048).

 	With respect to claim 26, Yang discloses the method of claim 25, further comprising selecting the previewed external multimedia sources for sharing with recipient users (e.g. Yang, Abstract, paragraph 0076).

(e.g. Yang, Abstract, paragraph 0107).

 	With respect to claim 28, Yang does not explicitly disclose the method of claim 21, wherein capturing an entire atmosphere comprises deviating from a three-dimensional representation in Cartesian coordinates and preserving individual external multimedia streams in the three-dimensional environment.  However, using Cartesian coordinates to determine 3D position is well-known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to derive the claimed feature ensure accurate capture location of the 3D object.

 	With respect to claim 36, Yang discloses the computer program product of claim 35, wherein the method further comprises combining a plurality of virtual camera views into a combined environment and making the combined environment available as a multimedia stream for embedding into other computer program products (e.g. Yang, paragraphs 0007-0012).
  					Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843.  The examiner can normally be reached on 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONGOC TRAN/Primary Examiner, Art Unit 2434